Citation Nr: 1128268	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-01 280	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for cervical strain, to include as due to service-connected thoracolumbar strain, status post neurotomy.

2.  Entitlement to an initial evaluation in excess of 20 percent for thoracolumbar strain, status post neurotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Columbia, South Carolina RO, which granted service connection for thoracolumbar strain, status post neurotomy, evaluated as 10 percent disabling from May 16, 2006.  The RO also denied a claim for service connection for cervical strain.  

Subsequently, by a November 2007 rating decision, the Louisville, Kentucky RO increased the evaluation for the Veteran's thoracolumbar strain from 10 percent to 20 percent, effective May 16, 2006.  Because 20 percent is not the highest possible rating available under the rating schedule for this disability, and because the Veteran has not indicated that he is content with the rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In June 2010, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2011.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder, diagnosed as cervical strain, is not shown to be related to his period of military service or to the service-connected thoracolumbar strain.  

2.  The Veteran's low back disorder--thoracolumbar strain, status post neurotomy--has not been manifested by disability equating to limitation of flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The Veteran does not have cervical strain that is the result of disease or injury incurred in or aggravated by active military service; cervical strain is not proximately due to or the result of service-connected low back disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2010); 38 C.F.R. § 3.310 (2006).  

2.  The criteria for an initial rating in excess of 20 percent for thoracolumbar strain, status post neurotomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 4.1-4.10, 4.71a, Diagnostic Code 5237 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent re-adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2006 from the RO to the Veteran, which was issued prior to the RO decision in September 2006.  Additional letters were issued in June 2010 and July 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  There was a re-adjudication afterwards.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment reports show that the Veteran was seen in September 2003 for complaints of low back pain; it was noted that he injured his back during basic training in January 2003, and he still had chronic low back pain; x-ray study of the lower back revealed spina bifida occulta S1 with a normal lumbar spine.  The Veteran was seen in January 2005 for complaints of back pain after a motor vehicle accident; he complained of lower middle back pain, but denied any radiating pain down either leg.  In September 2005, it was noted that an MRI of the lumbar spine was unremarkable.  In December 2005, the Veteran underwent bilateral L3-L4 medial branch block with bilateral L5 dorsal ramus block.  The Veteran was seen in February 2006 with complaints of occasional pain in the neck with certain movements; he stated that the pain started about one week prior to his visit.  The assessment was "nonallopathic lesions" in the cervical region.  A medical evaluation board determination in March 2006 found the Veteran unfit for service; it was determined that the treatments did not alleviate the Veteran's back pain, and it was recommended that the Veteran be discharged from service.  

On the occasion of his initial post-service VA examination in July 2006, the Veteran stated that he started having back pain in January 2005 as a result of a motor vehicle accident; he was initially treated with pain medication and physical therapy, but the pain persisted.  The Veteran indicated that he was discharged from service in May 2006 due to his back condition.  He had chronic low back pain that he rated a 4, but it will increase to a 7 with any lifting of anything over 15 to 20 pounds.  The Veteran also reported problems with spasms.  He denied any radiation of pain.  He was able to walk up to 1 mile.  The Veteran noted that flare-ups occur on the average of 3 to 4 times per week and can be relieved within 90 to 120 hours with rest, heat, and over-the-counter pain medication.  The Veteran also reported having neck pain which started with the motor vehicle accident in January 2005.  The Veteran indicated that he has missed work due to the above complaints, and stated that he cannot lift on the job due to his back condition.  He stated that daily activities were affected by his back condition.  

On examination, it was noted that gait and posture were normal.  There were no deformities or asymmetry on inspection or palpation of the cervical spine.  Forward flexion was from 0 degrees to 45 degrees without pain; extension was from 0 degrees to 45 degrees without pain.  Lateral flexion was from 0 degrees to 45 degrees, bilaterally, with pain at 45 degrees.  Lateral rotation was from 0 degrees to 80 degrees with pain starting at 60 degrees.  There was no decreased function on repetitive movement.  There were no deformities or asymmetry on inspection or palpation of the lumbar spine.  Forward flexion was from 0 degrees to 90 degrees, with pain at 90 degrees.  Extension was from 0 degrees to 30 degrees with pain starting at 20 degrees.  Lateral flexion was from 0 degrees to 30 degrees, bilaterally, without pain.  Lateral rotation was from 0 degrees to 30 degrees without pain.  There was no decreased function on repetitive movement.  Lasegue's sign was negative.  Straight leg raising did not induce lower back pain, bilaterally.  Cranial nerves 2 through 12 were normal.  Deep tendon reflexes were normal.  Sensation was normal.  X-ray study of the spine revealed bilateral cervical ribs; spina bifida occulta of L5; and no compression deformity or subluxation.  The pertinent diagnoses were: chronic thoracolumbar strain, status post lumbar neurotomy; and chronic cervical strain.  

By a rating action in September 2006, the RO granted service connection for chronic thoracolumbar strain, status post neurotomy; a 10 percent disability rating was assigned, effective May 16, 2006.  

Received in September 2007 were VA progress notes dated from August 2006 to June 2007.  These records show that the Veteran received ongoing attention and treatment for chronic low back pain and neck pain.  During a clinic visit in August 2006, the Veteran complained of constant pain in the cervical spine, and tightness that was relieved with cracking the neck.  The diagnosis was cervical pain.  The Veteran was seen for a follow-up evaluation in June 2007; at that time, he stated that he has chronic low back pain and most physical activity was limited.  It was noted that he had low back pain and neck pain.  

In September 2007, the Veteran underwent another VA examination.  At that time, he complained of pain, stiffness and weakness in the lower back.  He stated that he was getting pain in his upper back and in his neck while receiving chiropractic treatment for his lower back.  The Veteran indicated that he had pain in the lower back and the neck; he described the pain as constant.  The Veteran also described the intensity of the pain as 5 out of 10.  The Veteran reported 2 to 3 flare-ups a week, normally when sleeping.  He denied any incapacitating episodes.  The Veteran indicated that his back pain was precipitated by bending, lifting, prolonged standing, and getting in and out of the car.  The Veteran indicated that he uses a brace when he needs it to do work; however, he is able to walk without assistance.  It was noted that the Veteran works as a data collector; his back does not bother him during walking or standing for long periods.  

On examination, his gait and posture were described as normal.  The symmetry and rhythm of the spinal motion was normal.  Forward flexion was 0 degrees to 45 degrees, extension from 0 degrees to 30 degrees, right and left lateral bending from 0 degrees to 35 degrees, and rotation was from 0 degrees to 30 degrees bilaterally.  There was pain with flexion and extension with discomfort with lateral bending and rotation.  There was tenderness on the left lower back.  Motor strength was normal, and there was no evidence of atrophy.  Reflexes were normal.  The Lasegue's sign was negative.  There was no evidence of loss of height of a vertebral body.  Straight leg raising was negative.  X-ray study of the spine was normal.  There was no evidence of significant subluxation or curvature abnormalities.  There were no lesions of the disc spaces or paraspinal lesions.  The pertinent diagnoses were lumbar strain, thoracolumbar strain status post neurotomy, and cervical strain.  The examiner stated that the Veteran had an intact range of motion of the cervical spine with mild tenderness on back of the neck, without any peripheral neuropathy.  The examiner concluded that it was less likely as not that the Veteran's cervical strain was caused by or a result of his service-connected thoracolumbar strain.  

The Veteran was afforded another VA examination in September 2010.  At that time, he reported that the pain and stiffness in his lower back had gotten worse.  The Veteran described his back pain as a 6 in the thoracic spine and a 4 to 5 in the lumbar spine with sitting.  The Veteran indicated that he was most concerned about the pain "between his shoulder blades;" he reported feeling "knots" in his lower back.  He had no radiation of pain into either upper or lower extremities.  His symptoms were primarily pain and stiffness.  The Veteran stated that he was able to walk one mile, sit for 20 minutes, and stand for 10 to 15 minutes.  The Veteran reported that he had missed 5 days of work in the past year because of his mid-thoracic pain, not because of his lower back.  He does not use any cane, walker, brace, wheelchair or assistive devices other than a soft lumbar off-the-shelf brace on occasion.  It was noted that the flare-ups were essentially the same as his incapacitating episodes, which occur 5 times last year causing him to stay on bed rest one day each.  It was also noted that those days were not physician ordered, but self-treated, knowing what was needed for relief.  

On examination, the Veteran had good heel and toe walking ability with no weakness.  Forward flexion was 0 degrees to 55 degrees without pain; extension from 0 degrees to 30 degrees with slight pain bilaterally at L3 level at end point of extension.  Lateral flexion was from 0 degrees to 25 degrees bilaterally, and rotation was from 0 degrees to 20 degrees bilaterally, with no obvious pain at end point of flexion or rotation.  His deep tendon reflexes were 2+ and equal bilaterally at patella and Achilles.  He had a negative sciatic stretch sign while seated and no sensory deficit in either lower extremity to sensory testing.  He had significant hamstring tightness bilaterally at 60 degrees of straight leg raising on both sides.  There was no back tenderness in the PSIS or sacroiliac or sciatic notch areas.  There was no change in the active or passive range of motion during repeat testing times three and no additional losses of range of motion were observed for the cervical, thoracic, or lumbar spine due to painful motion, weakness, impaired endurance, incoordination or instability.  The pertinent diagnoses were post-traumatic paraspinal thoracic and lumbar myofasciitis with history of facet syndrome; and lesser myofasciitis of the cervical spine.  

The examiner indicated that he reviewed the claims file and found the clinic notes referable to the automobile accident, which was low impact, not even forceful enough to discharge an airbag.  He noted that the Veteran never complained of neck.  He opined that the service-connected thoracolumbar strain stands alone, speaks for itself, was treated independently through a pain clinic and was not related to his neck condition.  The examiner stated that it was his opinion that the current cervical spine disorder did not begin during the Veteran's military service, and it was less likely as not that his current cervical spine disorder began within service.  More specifically, he did not find that the Veteran's cervical spine disorder was related to the in-service automobile accident.  Consequently, in his opinion, there was no relationship between the cervical spine disorder and the Veteran's service-connected thoracolumbar strain.  The examiner further noted that the Veteran's primary complaints were stiffness and muscle tightness localized in the lower back and mid-thoracic region of the spine; he was able to work.  

III.  Analysis--Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

With respect to secondary service connection claims, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the evidentiary record, the Board finds that service connection is not warranted for a cervical spine disorder, diagnosed as cervical strain.  Significantly, while the service treatment records reflect complaints of occasional neck pain in February 2006, at which time he was diagnosed with "nonallopathic lesions" in the cervical region, the remainder of the service treatment records are completely silent with respect to any complaints or diagnosis of a cervical spine disorder.  This suggests that the problem the Veteran experienced in February 2006 was acute and transitory, and such a conclusion is supported by the later VA medical opinion evidence.  In addition, there is no competent evidence of a relationship between a currently diagnosed cervical spine disorder and service.  Following the VA examination in September 2010, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that it was less likely as not that a current cervical spine disorder began in service.  The examiner explained that he did not find that the Veteran's cervical spine disorder was related to his in-service automobile accident and provided cogent reasons for such a conclusion.  The Veteran has not submitted any evidence of a nexus to service.  Moreover, while he may believe such a relationship exists, the question of etiology in this case involves issues that the Veteran, as a layperson is not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that there is no competent evidence that the Veteran's cervical spine disorder, diagnosed as a cervical strain, was incurred in or aggravated by service and service connection on a direct basis is denied.  

The preponderance of the evidence is also against a finding of service connection for cervical strain on a secondary basis.  The Veteran has argued that his cervical spine disorder was caused by his service-connected thoracolumbar spine disorder.  However, a review of the evidence of record reveals that there is no competent evidence of a relationship between the Veteran's cervical strain and his service-connected back disorder.  

Specifically, the only medical opinions of record that address the etiological question presented in this case discount a medical nexus between the Veteran's cervical strain and his service-connected back disorder.  Following a VA examination in September 2007, the VA examiner stated that the cervical spine disorder was less likely as not caused by or a result of the thoracolumbar strain.  More recently, in September 2010, following a review of the claims folder, and examination of the Veteran, a VA examiner concluded that there was no relationship between the cervical spine disorder and the service-connected thoracolumbar strain.  There is no medical opinion in the record to the contrary.  Thus, there is no favorable medical evidence showing that the Veteran's cervical spine disorder is related to service or his service-connected thoracolumbar strain.  Rather, the uncontroverted medical evidence, consisting of VA medical opinions, opposes the claim.  

Although the Veteran is competent to describe symptoms pertaining to his claimed disability, where the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

For the above-stated reasons, the Board concludes that there is no basis for finding entitlement to secondary service connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The weight of the evidence is against the claim-it demonstrates that the Veteran's cervical spine disorder has not been medically linked to the service-connected thoracolumbar strain.  As the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b).  

IV.  Analysis--Higher Evaluation

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  

The Veteran's back disability has been evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5237.  The Schedule for Rating Criteria mandates that disabilities of the spine rated under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The Board must also consider pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After review of the evidentiary record, with consideration of the schedular criteria set forth above, the Board finds that a higher (40 percent) evaluation is not warranted.  Specifically, none of the records reflects the Veteran's flexion of the lumbar spine was limited to 30 degrees or less.  In fact, the July 2006 VA examination noted flexion to 90 degrees with pain, a September 2007 VA examination noted flexion to 45 degrees, and the September 2010 VA examination found flexion to 55 degrees without pain.  While the Veteran occasionally reported pain and stiffness in the back, and has received treatment for his thoracolumbar strain, there is simply no evidence documenting that the Veteran has had limitation of flexion to 30 degrees or less at any point.  Nor is there any evidence the Veteran has favorable ankylosis of the entire thoracolumbar spine.  In fact, none of the examination reports, including the July 2006, the September 2007, and the September 2010 VA examination, show that there was evidence of ankylosis of the thoracolumbar spine, either favorable or unfavorable.  Thus, the evidence clearly shows the Veteran continues to have motion, albeit limited, of the lumbosacral spine.  

The Board acknowledges that the Veteran has repeatedly complained of pain associated with his lumbosacral spine disorder.  The record also reveals that the Veteran has at various times taken medication to treat pain.  However, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the July 2006 examiner stated that there was no decreased function on repetitive movement.  Following the September 2007 VA examination, the examiner noted a flexion only to 45 degrees with pain; however, the Veteran was not found to have additional limitation of motion due to fatigue, weakness, or lack of endurance.  Additionally, the September 2010 VA examiner explained that the Veteran was not found to have additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  Therefore, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion greater than 30 degrees.  In other words, the current 20 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance, and an increased evaluation based on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next higher (40 percent) evaluation, over any portion of the rating period on appeal.  Indeed, the objective findings show forward flexion well in excess of 30 degrees, with no ankylosis.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation in effect throughout the rating period on appeal.  

With regard to incapacitating episodes, considered under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, at no point in the period on appeal has the Veteran been prescribed bedrest.  Significantly, during the most recent VA examination in September 2010, the Veteran indicated that he had incapacitating episodes which occurred five times last year, causing him to stay on bed rest 1 day each time; however, it was noted that these were not physician-ordered.  Thus, a rating in excess of 20 percent is not available for incapacitating episodes.  See 38 C.F.R. § 4.71a (2010).  

Based on the foregoing, the Board concludes that the Veteran's thoracolumbar strain has been no more than 20 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  While the Veteran's back disorder may cause discomfort with prolonged standing, bending and sitting, there is no indication that his disability causes any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The very symptoms experienced by the Veteran are those addressed in the pertinent criteria as noted in the discussion above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.  


ORDER

Service connection for cervical strain, to include as due to the service-connected thoracolumbar strain, is denied.  

An initial rating in excess of 20 percent for thoracolumbar strain, status post neurotomy, is denied  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


